Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (JP62289405, English translation provided) in view of Sanae (US 2013/0220499).
Regarding claims 1, 6, Ogawa discloses that, as illustrated in Fig. 1, a tire comprising a tread portion, 
wherein the tread portion comprises two circumferential grooves (Fig. items 11) continuously extending in, and zigzag (as shown in Fig. 1) along, a tire circumferential direction on both sides lateral to a tire equator (as shown in Fig. 1), and three land portions (as shown in Fig. 1) demarcated by the two circumferential grooves, 
wherein the three land portions comprise a crown land portion disposed on the tire equator (as shown in Fig. 1), and two shoulder land portions (as shown in Fig. 1) including tread contact ends (as shown in Fig. 1 and defined by the width Two), 
wherein at least one of the shoulder land portions comprises a plurality of main inclined grooves (Fig. 1, item 12) extending at one or more inclines relative to a tire axial direction (as shown in Fig. 1), and 
wherein the main inclined grooves have tire-axially inner ends ending in the shoulder land portions (as shown in Fig. 1) and tire-axially outer ends disposed outwardly of the tread contact ends in the tire axial direction (as shown in Fig. 1).
However, Ogawa does not disclose a plurality of subsidiary inclined grooves extending at one or more inclines relative to the tire axial direction, wherein the subsidiary inclined grooves have tire-axially inner ends ending in the shoulder land portions and tire-axially outer ends ending in the shoulder land portions. In the same field of endeavor, tire, Sanae discloses that, as illustrated in Fig. 1, the main inclined grooves (Fig. 1, item 5(5A)) and the subsidiary inclined grooves (Fig. 1, item 10; it is notice that only one of the subsidiary inclined groove is disposed as a groove between the main inclined grooves adjacent to each other and the grooves 5A and 4 should be considered as other main inclined grooves (related to claim 6)). Sanae discloses that the subsidiary inclined grooves have tire-axially inner ends ending in the shoulder land portions and tire-axially outer ends ending in the shoulder land portions (as shown in Fig. 1).
The claimed the main inclined groove is that the substitution of one known element for another is prima facie obvious if it yields predictable results to one of ordinary skill in the art. In this case, something to do with forming a main inclined groove in the shoulder area of the tire comes from Sanae itself.      
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ogawa to incorporate the teachings of Sanae to provide a plurality of subsidiary inclined grooves extending at one or more inclines relative to the tire axial direction, wherein the subsidiary inclined grooves have tire-axially inner ends ending in the shoulder land portions and tire-axially outer ends ending in the shoulder land portions. Doing so would be possible to improve wet performance, as recognized by Sanae ([0009]).
Regarding claim 2, it is noticed that, in Fig. 1 of the teachings of Ogawa, a zigzag amplitude of a groove center line of each circumferential groove is less than a groove width of the circumferential groove (as shown in Fig. 1). In view of the fact that it is depicted in a manner that meets the claim, and one would have found it obvious to select a ratio and arrive at the claimed ratio (i.e., the zigzag amplitude of a groove center line of each circumferential groove is less than the groove width of the circumferential groove).
Regarding claim 7, Ogawa does not disclose that each main inclined groove comprises a steeply inclined portion on the inner end side, and a gently inclined portion on the outer end side, and wherein an angle of the gently inclined portion relative to the tire axial direction is less than an angle of the steeply inclined portion relative to the axial direction.  
It is noticed that, as illustrated in Fig. 1 in the teachings of Sanae, each main inclined groove comprises a steeply inclined portion on the inner end side, and a gently inclined portion on the outer end side, and wherein an angle of the gently inclined portion relative to the tire axial direction is less than an angle of the steeply inclined portion relative to the axial direction. 
Since one must always select the sizes, dimensions, and angles of features in the tire even if the reference does not provide any specifics. 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e., each main inclined groove comprises a steeply inclined portion on the inner end side, and a gently inclined portion on the outer end side, and wherein an angle of the gently inclined portion relative to the tire axial direction is less than an angle of the steeply inclined portion relative to the axial direction) as a result of routine optimization of the result effective variable of the tread deformation in an effort to improve drainage of the tire, especially in high-speed running.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ogawa to incorporate the teachings of Sanae to provide a plurality of main inclined grooves extending at one or more inclines relative to the tire axial direction, wherein each main inclined groove comprises a steeply inclined portion on the inner end side, and a gently inclined portion on the outer end side, and wherein an angle of the gently inclined portion relative to the tire axial direction is less than an angle of the steeply inclined portion relative to the axial direction. Doing so would be possible to improve wet performance, as recognized by Sanae ([0009]).
Regarding claim 8, Ogawa discloses the relationship of a width of each shoulder land portion in the tire axial direction with a width of the crown land portion in the tire axial direction as shown in Fig. 1. However, Ogawa does not explicitly disclose that the width of each shoulder land portion in the tire axial direction is 1.3 to 1.9 times the width of the crown land portion in the tire axial direction. Sanae discloses that, as illustrated in Figs. 1 and 3, the groove width W3 is set in a range of from 4 to 8% of the tread with TW (two groove width 2*W3 is 8 to 16%) ([0047]). The axial width of the (crown) land portion Yc is set in a range of from 10 to 15% of the tread width TW ([0049]). Thus, the axial width of each shoulder land portion is in a range of from 69/2 to 82/2% (i.e., 34.5 to 41%). It is reasonable to say that the width of each shoulder land portion in the tire axial direction is 1.3 to 1.9 times the width of the crown land portion in the tire axial direction (overlapping).
The claimed the width of each shoulder land portion in the tire axial direction is 1.3 to 1.9 times the width of the crown land portion in the tire axial direction is that the substitution of one known element for another is prima facie obvious IF it yields predictable results to one of ordinary skill in the art. In this case, something to do with having a proper relationship between the width of the crown land portion and the width of the shoulder land portion comes from Sanae itself.      
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ogawa et al. (JP62289405, English translation provided) and Sanae (US 2013/0220499) as applied to claim 1 above, further in view of Fujioka (US 2016/0250897).
Regarding claim 3, the combination does not disclose that each circumferential groove has a first inclined portion and a second inclined portion, and the second inclined portion is longer than the first inclined portion and is inclined in a direction opposite to a direction of the first inclined portion. In the same field of endeavor, tire, Fujioka discloses that, as illustrated in Fig. 1, the circumferential groove (Fig. 1, items 12 and 13) has a first inclined portion and a second inclined portion, and the second inclined portion is longer than the first inclined portion and is inclined in a direction opposite to a direction of the first inclined portion.
Since one must always select the sizes, dimensions, and angles of features in the tire even if the reference does not provide any specifics. 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e., each circumferential groove has a first inclined portion and a second inclined portion, and the second inclined portion is longer than the first inclined portion and is inclined in a direction opposite to a direction of the first inclined portion) as a result of routine optimization of the result effective variable of the tread deformation in an effort to improve irregular wear resistance of the tire.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Fujioka to provide that each circumferential groove has a first inclined portion and a second inclined portion, and the second inclined portion is longer than the first inclined portion and is inclined in a direction opposite to a direction of the first inclined portion. Doing so would be possible to ensure traction performance and skid resistance and enhance irregular wear resistance, as recognized by Fujioka ([0010]).
Regarding claim 4, Ogawa discloses that, as illustrated in Fig. 1, the main inclined grooves are inclined in a same direction as the first inclined portion (as shown in Fig. 1). 
However, the combination does not disclose that each circumferential groove has a first inclined portion and a second inclined portion, and the second inclined portion is longer than the first inclined portion and is inclined in a direction opposite to a direction of the first inclined portion. Fujioka discloses that, as illustrated in Fig. 1, the circumferential groove (Fig. 1, items 12 and 13) has a first inclined portion and a second inclined portion, and the second inclined portion is longer than the first inclined portion and is inclined in a direction opposite to a direction of the first inclined portion.
Since one must always select the sizes, dimensions, and angles of features in the tire even if the reference does not provide any specifics. 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e., each circumferential groove has a first inclined portion and a second inclined portion, and the second inclined portion is longer than the first inclined portion and is inclined in a direction opposite to a direction of the first inclined portion) as a result of routine optimization of the result effective variable of the tread deformation in an effort to improve irregular wear resistance of the tire.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Fujioka to provide that each circumferential groove has a first inclined portion and a second inclined portion, and the second inclined portion is longer than the first inclined portion and is inclined in a direction opposite to a direction of the first inclined portion. Doing so would be possible to ensure traction performance and skid resistance and enhance irregular wear resistance, as recognized by Fujioka ([0010]).
 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ogawa et al. (JP62289405, English translation provided) and Sanae (US 2013/0220499) as applied to claim 1 above, further in view of Hayashi (US 10,023,012).
Regarding claim 5, the combination does not disclose that the inner ends of the subsidiary inclined grooves are disposed outwardly of the inner ends of the main inclined grooves in the tire axial direction. In the same field of endeavor, tire, Hayashi discloses that, as illustrated in Fig. 1, the inner ends of the subsidiary grooves 42A or B (42) are disposed outwardly of the inner ends of the main inclined grooves (i.e., the primary inclined grooves 30A or B (30)) in the tire axial direction.   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Hayashi to provide that the inner ends of the subsidiary inclined grooves are disposed outwardly of the inner ends of the main inclined grooves in the tire axial direction. Doing so would be possible to improve the driving stability while suppressing a decrease in the drainage performance, as recognized by Hayashi (col. 1, lines 47-60).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ogawa et al. (JP62289405, English translation provided) and Sanae (US 2013/0220499) as applied to claim 1 above, further in view of Okabe (US 2013/0220500).
Regarding claim 12, the combination does not explicitly disclose that a plurality of carcass cords arranged at an angle of 72 to 84 degrees relative to the tire circumferential direction. In the same field of endeavor, tire, Okabe discloses that, as illustrated in Fig. 1, the carcass ply 40 is formed of multiple cords aligned with the each other. An absolute value of an angle of each cord relative to the equator plane ranges from 45 degrees to 90 degrees (overlapping).   
The claimed a plurality of carcass cords arranged at an angle of 72 to 84 degrees relative to the tire circumferential direction is prima facie obvious IF it yields predictable results to one of ordinary skill in the art. In this case, something to do with having the plurality of cords arranged at an angle of 71 to 84 degrees relative to the tire circumferential direction comes from Okabe itself.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ogawa et al. (JP62289405, English translation provided) and Sanae (US 2013/0220499) as applied to claim 1 above, further in view of Maus (US 2009/0114333).
Regarding claims 13-16, the combination does not explicitly disclose bead reinforcing cord layers. In the same field of endeavor, tire, Maus discloses that, as illustrated in Fig. 1, a carcass (Fig. 1, item 12 ([0024])) extending from the tread portion through sidewall portions to bead cores (Fig. 1, item 23 ([0024])) of 18Attorney Docket No. 14872US01 bead portions (as shown in Fig. 1), and 
bead reinforcing cord layers (Fig. 1, item 42 (40) ([0029], lines 1-5)) disposed at the bead portions, 
wherein the carcass comprises turned-up portions, and the turned-up portions (Fig. 1, item 20 ([0024])) are turned up at the bead cores,
wherein an outer end of each bead reinforcing cord layer in a tire radial direction is disposed tire-radially inward of an outer end of a corresponding one of the turned-up portions in the tire radial direction (as shown in Fig. 1) and an inner end of each bead reinforcing cord layer in the tire radial direction is disposed outwardly of a corresponding one of the bead cores in the tire radial direction (as shown in Fig. 1) (related to claim 14), 
wherein, preferably, the cords 32, 42 are made of steel ([0029], lines 1-3) (related to claim 15), and
wherein the tread portion has a tread reinforcing cord layer (Fig. 1, item 8 ([0023])) disposed thereinside, wherein the tread reinforcing cord layer comprises a band layer formed of two band plies, and wherein the band plies comprise band cords wound at an angle of not greater than 5 degrees relative to the tire circumferential direction (i.e., the belt structure 8 may be any of the type conventionally used for a pneumatic tire, and generally will include at least two reinforcement plies of angled, inclined cords and may include a ply of zero degree cords ([0023], lines 5-8)) (related to claim 16). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Maus to provide bead reinforcing cord layers. Doing so would be possible to improve tire bead area durability and reduce crack propagation, as recognized by Maus ([0008]).
Allowable Subject Matter
Claims 9-11 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is represented by Ogawa et al. (JP62289405, English translation provided), Sanae (US 2013/0220499), Fujioka (US 2016/0250897), Hayashi (US 10,023,012), Okabe (US 2013/0220500), and Maus (US 2009/0114333). For depended claims 9-11, Ogawa does not disclose that, each of the two shoulder land portions forms a part of an arc-shaped imaginary tread profile. Sanae, Fujioka, Hayashi, Okabe, and Maus fail to disclose these features as well. For depended claims 17-18, Ogawa does not disclose that, a steeply inclined portion overlaps a region obtained by extending a first inclined portion of the circumferential groove adjacent thereto along the tire axial direction and the subsidiary inclined groove does not overlap a region obtained by extending a first inclined portion along the tire axial direction. Sanae, Fujioka, Hayashi, Okabe, and Maus fail to disclose these features as well. For depended claims 19-20, Ogawa does not disclose an insulation rubber extending along a body portion of the carcass. Sanae, Fujioka, Hayashi, Okabe, and Maus fail to disclose these features as well.           
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741  

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742